Citation Nr: 1500509	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1986, November to December 1989, May to August 2003, and from December 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to the benefits sought herein.

In November 2014, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A transcript of the hearing is of record.

Also on appeal were the issues of entitlement to service connection for right shoulder tendonitis, entitlement to service connection for low back arthritis, entitlement to service connection for arthritis of the hip, entitlement to service connection for a left knee disability, and entitlement to service connection for allergic rhinitis.  At the November 2014 hearing, the Veteran indicated that he wished to withdraw his appeal concerning those claims.  As such, they are not before the Board.


FINDINGS OF FACT

1.  Symptoms of OSA had their onset during a period of active duty, and OSA is shown to have been incurred in service.

2.  Symptoms of GERD had their onset during a period of active duty, and GERD is shown to have been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for OSA are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Establishing entitlement to service connection generally requires having medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the disease or injury in service and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

That the Veteran has current diagnoses of OSA and GERD is not in dispute.  Thus, regarding each disability at issue herein, the current disability requirement is met.  Id.  

As to OSA, the Veteran was given a preliminary diagnosis in 2004 when he complained of snoring and OSA symptoms in general.  A definitive diagnosis was rendered pursuant to a sleep study in 2008.  In any event, the Veteran indicated that he was exposed to sand storms and other environmental hazards when he was stationed in the Persian Gulf prior to the 2004 diagnosis of OSA and that he began to experience respiratory problems during his deployment.  He is competent to provide evidence regarding his readily apparent symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay evidence was sufficient to diagnose varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that lay evidence was sufficient to establish the presence of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that lay evidence sufficed to show the presence of symptoms of tinnitus).  In August 2010, P.M. Morgan, M.D., a private physician opined that the Veteran's OSA was related to exposures encountered during service in the Persian Gulf.  There is no competent and credible medical evidence to the contrary.  There being a present diagnosis of OSA, credible evidence of in-service incurrence, as well as competent and credible medical evidence of a nexus between the current diagnosis of OSA and service, service connection for OSA is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Davidson, supra.

As to GERD, a routine medical examination in 1989 noted GERD.  There was no mention of GERD for years thereafter.  The Board therefore finds that it had resolved.  The Veteran began experiencing symptoms of GERD many years later during service in Kuwait where he was exposed to many environmental hazards as well as dust and sand storms.  He is competent to provide evidence regarding his readily apparent symptomatology.  See Layno, supra; Barr, supra; Jandreau, supra; Charles, supra.  He testified that a diagnosis of GERD was ultimately rendered thereafter in 2003 or 2004.  In August 2010, Dr. Morgan opined that GERD was related to environmental elements encountered during service in the Persian Gulf.  There is no competent and credible medical evidence to the contrary.  There being a present diagnosis of GERD, credible evidence of in-service incurrence of symptomatology, as well as competent and credible medical evidence of a nexus between the current diagnosis of GERD and service, service connection for GERD is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Davidson, supra.


ORDER

Service connection for OSA is granted.

Service connection for GERD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


